Citation Nr: 0002100	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-08 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The Board construes the issue to be: Entitlement to 
restoration of service connection for extraction of teeth #30 
and #31.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


REMAND

The veteran served on active duty from January 1971 to 
December 1972.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) granted entitlement to service 
connection and assigned a noncompensable disability 
evaluation for extraction of teeth #30 and #31 in a September 
1997 rating decision.  The veteran filed a timely notice of 
disagreement as to the compensation level assigned in 
February 1998, and requested that he be afforded a personal 
hearing.  In March 1998, the veteran testified at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
The HO thereafter denied entitlement to the benefit sought, 
and the veteran was issued a statement of the case on March 
30, 1998.  The RO received his substantive appeal in June 
1998, at which time the veteran requested a hearing before a 
Member of the Board at the local VARO (Travel Board).

In September 1998, however, the RO issued a rating decision 
wherein it proposed to sever service connection for 
extraction of teeth #30 and #31.  It was noted that the 
September 1997 rating decision was clearly and unmistakably 
erroneous in granting the benefit.  By VA letter dated 
September 9, 1998, the veteran was provided notification of 
the RO's proposal to sever service connection and given an 
opportunity to respond.  However, there is no documentation 
of record indicating the RO received a timely response from 
the veteran.  Accordingly, the RO severed service connection 
in a December 1998 rating decision and supplemental statement 
of the case.  The veteran was informed of this adverse 
determination, as well as of his procedural and appellate 
rights, by VA letter dated January 25, 1999.

Severance of service connection may be accomplished only 
after proper notification to the veteran with an opportunity 
to respond with additional evidence or argument.  38 C.F.R. § 
3.105(d) (1999).  If a previous decision is reversed for 
clear and unmistakable error, the corrected decision is 
effective as if made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (1999).

Notwithstanding, the issue currently certified to the Board 
is that of entitlement to an increased rating for extraction 
of teeth #30 and #31.  The veteran was scheduled for and 
attended a Travel Board hearing held by the undersigned 
Member of the Board in September 1999.  During the hearing 
course, the veteran and his representative essentially 
expressed dissatisfaction as to the severance of service 
connection for his dental condition.  As this hearing 
testimony was provided within the applicable one-year 
delimiting period following notification of severance, the 
Board finds that it can be reasonably construed as a timely 
filed notice of disagreement as to the propriety of the 
severance of service connection.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (the statutory provisions of 38 U.S.C.A. § 
7105 do not impose technical pleading requirements); see also 
38 C.F.R. §§  20.201, 20.302 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has directed that where 
an appellant has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); and Pond v. West, 12 Vet. App. 341, 347 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should develop for appellate 
review the veteran's claim of entitlement 
to restoration of service connection for 
extraction of teeth #30 and #31.  In this 
regard, the RO should review the various 
arguments and contentions submitted by or 
on behalf of the veteran, and provide him 
with a statement of the case regarding 
this issue.  If the claim is deemed to be 
well grounded, additional 
evidentiary/medical development deemed 
appropriate to the appellate processing 
of that claim should be undertaken.

The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) must be filed in order to 
perfect an appeal as to his service 
connection claim, and without such the 
Board will not have jurisdiction.

The sole purpose of this remand is to comply with the holding 
of the Court in Manlincon, supra.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


